DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 16-17 and 19-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 16, the prior art of record fails to teach, disclose or render obvious a method of using a surgical instrument, the method comprising: inserting a distal end of the surgical instrument into a vitreous chamber of an eye; passing the distal end of the surgical instrument through the vitreous chamber and positioning the distal end of the surgical instrument at a retinal tissue; deploying a wicking member from the distal end of the surgical instrument; dispensing a volume of a treatment fluid from a lumen extending at least partially through the surgical instrument at a distal end of the surgical instrument, the volume of the treatment fluid being bound to the wicking member by microfluidic forces; and transferring the volume of the treatment fluid to the retinal tissue at a surgical treatment site” in addition to other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 5-7 of the Appeal Brief, filed 3/09/2022, with respect to claim 16 have been fully considered and are persuasive.  The 102/103 rejections of claims 16-17, 19-33 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDY S LEE/Primary Examiner, Art Unit 3783